DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on December 15, 2020, is acknowledged.  The traversal is on the ground(s) that the “support particles” have a unifying structural distinction/advantage identified by the claims.
While not agreeing with Applicants’ traversal, the Examiner has nevertheless withdrawn the Election of Species Requirement since the claims are free of the prior art.
The Examiner has reviewed the enclosed STIC-Conducted STN search (“SEARCH 6”) for prior art and has found none.  A review by inventor and assignee/owner name search also did not retrieve any double patent references.
A review by inventor and assignee/owner name search did not retrieve any applicable double patent (or prior art) references (see “SEARCH 1” through “SEARCH 4” in enclosed search notes).
The Election of Species Requirement of September 15, 2020, is withdrawn, since all claims are free of the prior art and double patent art.
All claims have been examined on the merits.
Current Status of 16/741,741
Claims 1-11, 17-22, and 25-27 have been examined on the merits.  Claims 1-2, 4, 9, and 17-19 are original.  Claims 3, 5-8, 10-11, 20-22, and 25-27 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/741,741, filed 01/13/2020, as a U.S. Non-Provisional patent application, which claims Priority from Provisional Application 62/791,122, filed 01/11/2019.
Oath/Declaration
Applicants have yet to file an Oath/Declaration.  Applicants have until the date the issue fee payment is due to file an Oath/Declaration in order to avoid abandonment of this application.  See MPEP 1303.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Weintraub, Applicants’ Representative on April 2, 2021.
The application has been amended as follows:
Strike “Novel” from the Application title to comply with MPEP 606.
Place periods at the end of claims 20-21.  This will assure proper punctuation.
Revise claim 26 to -- The THC production device of claim 18, wherein the THC is produced in an accelerated conversion environment is selected from the group consisting of THC-9, THC-8, and any combination thereof. -- This avoids lack of antecedent basis in base claim 18 for “the [emphasis] accelerated conversion environment” since claim 18 does not contain “accelerated conversion environment”.
Revise claim 27 to -- The THC production device of claim 18 wherein the THC may be selectively produced in an accelerated conversion environment. -- This avoids lack of antecedent basis in base claim 18 for “the [emphasis] accelerated conversion environment” since claim 18 does not contain “accelerated conversion environment”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-11, 17-22, and 25-27 are allowable as written.
The reference ERLER (US 2010/0210860 A1), discloses a preparation method of converting CBD to THC (see “Abstract”).
However, there is no known anticipatory prior art reference against the methods of instant claims 1 and 17 and the device of claim 18.  The reference ERLER constitutes a close art, and not a prior art reference, since the ERLER method is characterized in that CBD is present in an organic solvent and in the presence of a molecular sieve (see “Abstract”).
In other words, ERLER does not teach, suggest, or provide motivation for the ERLER molecular sieve to have the acidic qualities necessary to act as the catalyst in the same way as the “acidicly enriched solid support particles” of instant claims 1 and 17-18.  In fact, the instant Specification describes the level of acidity of the “acidicly enriched solid support particles” as a characteristic of the functional groups covalently bound to the solid support particles and is distinct from the addition of solution phase acid (see pages 6-7).  In contrast, ERLER explicitly indicates that the Lewis acid is added to the reaction mixture comprising the CBD and molecular sieve (see “Abstract” and para [0040]-[0041]).  Thus, ERLER does not teach use of “acidicly enriched solid support particles” and therefore could not legitimately be useful as either an anticipatory or obviousness reference against instant claims 1 and 17-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625